FILED
                              NOT FOR PUBLICATION                            JUL 09 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


LAUREN PAULSON,                                   Nos. 13-35077
                                                       13-35407
               Plaintiff - Appellant / Cross-
                           Apellee,               D.C. No. 3:12-mc-00196-MO

 v.
                                                  MEMORANDUM*
MATT ARBAUGH; et al.,

               Defendants - Appellees / Cross-
                            Apellants.

  And

AMY MITCHELL,

               Defendant.


                     Appeals from the United States District Court
                               for the District of Oregon
                     Michael W. Mosman, District Judge, Presiding

                                Submitted June 22, 2015**

Before:        LEAVY, HAWKINS, and W. FLETCHER, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lauren Paulson appeals pro se from the district court’s summary judgment

in his action alleging a conspiracy to deprive him of property. Matt Arbaugh and

Craig Russillo cross-appeal from the district court’s order granting Paulson’s

motion to reopen the time to appeal. We dismiss for lack of jurisdiction.

      Paulson failed to appeal within 30 days of December 21, 2012, the date on

which the district court’s judgment was entered, as required by Federal Rule of

Appellate Procedure 4(a)(1)(A). The district court granted Paulson’s motion to

reopen the time to appeal the judgment, but Paulson did not show that he received

notice of the judgment more than 21 days after entry of the judgment as required

by Rule 4(a)(6). See Fed. R. App. P. 4(a)(6)(A); Arai v. Am. Bryce Ranches Inc.,

316 F.3d 1066, 1069-70 (9th Cir. 2003) (ruling on a Rule 4(a)(6) motion reviewed

for abuse of discretion); Nunley v. City of Los Angeles, 52 F.3d 792, 795 (9th Cir.

1995) (the moving party has the burden to demonstrate non-receipt). Accordingly,

Paulson’s notice of appeal was untimely and we lack jurisdiction. See

Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703

(9th Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).




                                          2                          13-35077 & 13-35407
      Because we dismiss for lack of jurisdiction, we do not consider Paulson’s

arguments on appeal addressing the underlying merits or his pending motions.

      DISMISSED.




                                        3                          13-35077 & 13-35407